Jasper, J.
The petition of the relator seeks a mandate against the Warren Circuit Court. This petition is insufficient and fails to comply with the provisions of Rule No. 2-35 of this court. Certified copies of all *516pleadings, orders, and entries pertaining to the subject matter must be set out in the petition or made exhibits thereto. The petition wholly fails to comply with the above requirements. State ex rel. Shrum v. Hall, Judge (1951), 229 Ind. 322, 98 N. E. 2d 504; State ex rel. Hunt v. Heil, Judge (1951), 229 Ind. 250, 97 N. E. 2d 634.
The issuance of an alternative writ of mandate is denied.
Note.—Reported in 99 N. E. 2d 246.